UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2076


NAUTILUS INSURANCE COMPANY,

                     Plaintiff - Appellee,

              v.

GC&P DEVELOPMENT, LLC; GC&P AGGREGATES, LLC; GACS, L.P.;
KEVIN P. COYNE, SR., individually,

                     Defendants - Appellants,

              and

WOODSDALE UNITED; DALE TRAVIS, and; SHARON TRAVIS, husband and
wife,

                     Defendants,

              v.

GLESSNER WHARTON & ANDREWS INSURANCE, LLC,

                     Third Party Defendant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Irene M. Keeley, Senior District Judge. (5:17-cv-00060-IMK)


Submitted: April 29, 2021                                         Decided: May 19, 2021


Before GREGORY, Chief Judge, AGEE, and RICHARDSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael E. Hooper, OBERMAYER REBMANN MAXWELL & HIPPEL LLP,
Pittsburgh, Pennsylvania, for Appellants. Lee Murray Hall, Sarah A. Walling, JENKINS
FENSTERMAKER, PLLC, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       GC&P Development, LLC, GC&P Aggregates, LLC, GACS, L.P., and Kevin P.

Coyne, Sr., appeal the district court’s order granting summary judgment to Nautilus

Insurance Company. Nautilus sought a declaratory judgment that it did not have a duty to

defend or indemnify the Appellants related to a civil action filed in state court against them.

The Appellants argue that the district court erred in determining that the claims alleged in

the underlying complaint against them did not constitute an “occurrence” under West

Virginia law. We affirm. *

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen. Ins. Co. of America v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th

Cir. 2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). We will uphold the district court’s grant of summary judgment unless

we find that a reasonable jury could return a verdict for the nonmoving party on the

evidence presented. See Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415,

423 (4th Cir. 2018). “We also review de novo the district court’s contract interpretation




       *
          Although not raised in the district court, we noted a potential defect in the
declaratory judgment proceedings concerning subject matter jurisdiction. We directed the
parties to file supplemental memoranda addressing subject matter jurisdiction and are now
satisfied that the parties adequately established diversity jurisdiction.

                                              3
underlying its summary judgment ruling.” Young v. Equinor USA Onshore Props., Inc.,

982 F.3d 201, 205-06 (4th Cir. 2020).

      We have reviewed the record and conclude that the district court correctly

determined that Nautilus was entitled to summary judgment, as there was not an

“occurrence” triggering coverage under the subject policy. Based on this determination,

the court properly found it unnecessary to address the scope of the policy’s coverage

exclusions. Accordingly, we affirm for the reasons stated by the district court. Nautilus

Ins. Co. v. GC&P Dev., LLC, No. 5:17-cv-00060-IMK (N.D.W. Va. Aug. 27, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           4